COBB, Judge
(concurring in part and dissenting in part).
I agree with the majority’s unpublished memorandum except insofar as it affirms *276the trial judge’s judgment concerning the enhancement provision applied to Havis’s conviction. See Judge Shaw’s special writing in Poole v. State, [Ms. CR-99-1200, August 31, 2001] - So.2d - (Ala.Crim.App.2001), with which I concurred as to this issue. However, as I stated in my special writing in Poole, I believe that Apprendi applies retroactively; therefore, I believe Havis’s Apprendi claim should be addressed.